UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED ANNUAL SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21410 The Weitz Funds (Exact name of registrant as specified in charter) Suite 200 1125 South 103 Street Omaha, NE 68124-1071 (Address of principal executive offices) (Zip code) Weitz Investment Management, Inc. The Weitz Funds Suite 200 1125 South 103 Street Omaha, NE 68124-1071 (Name and address of agent for service) Registrant’s telephone number, including area code: 402-391-1980 Date of fiscal year end: March 31 Date of reporting period: March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Explanatory Note: The Registrant is filing this amendment to its Form N-CSR for the period ended March 31, 2014, originally filed with the Securities and Exchange Commission on May 5, 2014 (Accession No. 0000891804-14-000485).The sole purpose of this amendment is to add the Code of Ethics as an exhibit, which was inadvertently omitted from the original Form N-CSR filing. Except as set forth above, this amendment does not amend, update or modify any other items or disclosures found in the original Form N-CSR filing. Exhibits (a)(1) The Code of Ethics is attached hereto. (a)(2) The certifications required by Rule 30a-2(a) of the Investment Company Act of 1940 are attached hereto. (a)(3) Not applicable. (b) The certifications required by Rule 30a-2(b) of the Investment Company Act of 1940 and Section 906 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Weitz Funds By (Signature and Title)*/s/ Wallace R. Weitz Wallace R. Weitz, President Date July 30, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Wallace R. Weitz Wallace R. Weitz, President Date July 30, 2014 By (Signature and Title)* /s/ Kenneth R. Stoll Kenneth R. Stoll, Chief Financial Officer Date July 30, 2014 * Print the name and title of each signing officer under his or her signature.
